         Case 2:18-cv-00907-KOB Document 87 Filed 10/15/19 Page 1 of 5                     FILED
                                                                                  2019 Oct-15 PM 04:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA


LAKEISHA CHESTNUT, et al.,           )
                                     )
         Plaintiffs,                 )
                                     )               Civil Action No.:
v.                                   )               2:18-cv-907-KOB
                                     )
JOHN H. MERRILL, Secretary of State, )
                                     )
         Defendant.                  )

            DEFENDANT’S WITNESS LIST & DEPOSITION DESIGNATIONS

       Pursuant to the Court’s scheduling order, Defendant Secretary of State John

Merrill respectfully files the following list of persons whom he expects to testify at

trial or that he may call to testify at trial:

       A. The Secretary expects to call the following witnesses at trial:

1.     M.V. (Trey) Hood III (Expert Witness)
       Athens, Georgia

2.     Douglas M. Johnson (Expert Witness)
       Glendale, California

3.     Jo Bonner
       Montgomery, Alabama

4.     U.S. Representative Bradley Byrne
       Washington, D.C.

5.     Former Alabama Senator Gerald Dial
       Lineville, Alabama



                                                 1
        Case 2:18-cv-00907-KOB Document 87 Filed 10/15/19 Page 2 of 5




      B. Secretary Merrill may call the following witnesses at trial:

6.    Donna Overton
      Montgomery, Alabama

7.    Randolf Hinaman
      Orange Beach, Alabama

      C.     In the event Former Representative Jo Bonner or Representative

Bradley Byrne is unable to be present at trial, the Secretary hereby designates the

following portions of each of their deposition transcripts as an alternative to live

testimony:

             1.    Former Rep. Jo Bonner:

                   7:21-8:2
                   14:5-26:1
                   27:4-30:9
                   34:21-40:21
                   42:3-48:11
                   49:3-50:4
                   52:20-54:18
                   55:22-58:15
                   61:2-62:6
                   62:13-82:8
                   85:6-101:9
                   102:7-104:5
                   105:6-120:2
                   123:11-124:9
                   136:1-147:1
                   161:21-163:4
                   163:20-167:13
             2.    Representative Bradley Byrne:

                   17:21-22:8


                                         2
        Case 2:18-cv-00907-KOB Document 87 Filed 10/15/19 Page 3 of 5




                   23:7-16
                   24:6-9
                   24:11-14
                   24:17-20
                   25:4-5
                   25:7-26:3
                   26:13-27:1
                   28:18-30:18
                   31:22-32:2
                   32:6-12
                   32:17-20
                   33:12-35:12
                   36:11-37:4
                   38:6-17
                   45:16-20
                   46:7-56:2
                   56:17-20
                   57:4-58:1
                   58:9-59:18
                   60:18-71:9
                   71:17-72:9
                   74:9-76:3
                   84:1-20

      D.     Reservation of rights: Secretary Merrill reserves the right to call

witnesses listed by the Plaintiffs, rebuttal witnesses, and impeachment witnesses.




                                   Respectfully submitted,

                                   Steve Marshall
                                   Attorney General

                                   James W. Davis (ASB-4063-I58J)
                                   Deputy Attorney General



                                         3
Case 2:18-cv-00907-KOB Document 87 Filed 10/15/19 Page 4 of 5




                        s/ Laura E. Howell
                        Winfield J. Sinclair (ASB-1750-S81W)
                        Misty S. Fairbanks Messick (ASB-1813-T71F)
                        Laura E. Howell (ASB-0551-A41H)
                        Brad A. Chynoweth (ASB-0030-S63K)
                        Assistant Attorneys General

                        Office of the Attorney General
                        501 Washington Avenue
                        Montgomery, AL 36130-0152
                        Telephone: (334) 242-7300
                        Fax: (334) 353-8440
                        jimdavis@ago.state.al.us
                        wsinclair@ago.state.al.us
                        mmessick@ago.state.al.us
                        lhowell@ago.state.al.us
                        bchynoweth@ago.state.al.us

                        Dorman Walker (ASB-9154-R81J)
                        BALCH & BINGHAM LLP
                        Post Office Box 78
                        Montgomery, AL 36101-0078
                        Telephone: (334) 834-6500
                        Facsimile: (334) 269-3115
                        dwalker@balch.com


                        Counsel for Defendant Secretary Merrill




                             4
        Case 2:18-cv-00907-KOB Document 87 Filed 10/15/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I certify that on October 15, 2019, I filed the foregoing document

electronically via the Court’s CM/ECF system, which will send a copy to all

counsel of record.


                                s/Laura E. Howell
                                Counsel for the Defendant




                                     5
